Callahan, J.,
dissenting. I respectfully dissent. I do not believe that the trial court abused its broad discretion in this area by allowing the state to reopen its casein-chief and present additional evidence regarding the length of the gun barrel.
Although it is, perhaps, unfortunate for this defendant that he brought the deficiency in the state’s case to its attention, I fail to see that he has suffered any legal prejudice. The additional evidence was no more detrimental to him when offered than it would have been if offered on the state’s case-in-chief. Lucas v. United States, 343 F.2d 1, 3 (8th Cir. 1965). Further, he had a full opportunity to meet and rebut the additional evidence presented. State v. Ricker, 90 Conn. 147, 152-53, 96 A. 941 (1916).
*386I agree with the Appellate Court that “ ‘ “a trial is not a game of technicalities, but one in which the facts and truth are sought.” . . . ’ ” (Citations omitted.) State v. Allen, 9 Conn. App. 169, 174, 517 A.2d 1043 (1986). That means to me that an obviously guilty defendant should not be acquitted because of inadvertence or mistake, no matter how brought to light, when any lapse or error can be corrected. In this particular case our holding is, perhaps, of no great significance because this defendant was convicted of more serious crimes. I fear, however, that limiting the discretion of the trial court in the manner we have will result in serious and regrettable consequences down the road.
I also do not believe that the spectre, raised by the majority, of possibly eliminating the usefulness of Practice Book § 883 is real. If the state does not present evidence of all the elements of a crime on its case-in-chief, the usual reason is that the evidence is not available. It is that situation that I think a motion for acquittal under Practice Book § 883 was intended to address and would continue to be used to address.
I would affirm the judgment of the Appellate Court.